MEMORANDUM**
Ulibasa Agustina Tumoing, a native and citizen of Indonesia, petitions with her husband and children for review of a decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of their application for asy*870lum. We have jurisdiction under 8 U.S.C. § 1105a. We deny the petition.
Substantial evidence supports the IJ’s denial of the asylum claim because Tumoing’s testimony and asylum application do not demonstrate that her experiences, including harassment and vandalism, rise to the level of harm necessary to compel a finding of persecution. See Singh v. INS, 134 F.3d 962, 969 (9th Cir.1998); see also Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioners’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.